Matter of Stein v Stein (2014 NY Slip Op 08446)





Matter of Stein v Stein


2014 NY Slip Op 08446


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2013-10638
 (Docket Nos. V-1750-13, V-1755-13)

[*1]In the Matter of Maria Stein, respondent, 
vJacob Stein, appellant.


Salvatore C. Adamo, New York, N.Y., for appellant.
Christopher Widholm, New City, N.Y., attorney for the child Samson Stein.
Cassandra Bilotta, New City, N.Y., attorney for the children Abigail Stein and Hannah Stein.

DECISION & ORDER
Appeal from an order of the Family Court, Rockland County (William P. Warren, J.), entered October 17, 2013. The order, upon the consent of the parties, inter alia, granted the petitioner's application for sole custody of the parties' children.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed, as no appeal lies from an order entered on the consent of the appealing party (see CPLR 5511; Matter of Polche v Polche, 89 AD3d 855; Matter of Walsh v Walsh, 56 AD3d 568, 569).
SKELOS, J.P., BALKIN, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court